As filed with the Securities and Exchange Commission on November 12, 2008 Registration Statement No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SECURITY FEDERAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina 57-08580504 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 238 Richland Avenue West, Aiken, South Carolina 29801 (Address of principal executive offices) (Zip code) Security Federal Corporation 2008 Equity Incentive Plan (Full title of the plan) Timothy W. Simmons President and Chief Executive Officer Security Federal Corporation 238 Richland Avenue West Aiken, South Carolina 29801 (803) 641-3000 John F. Breyer, Jr., Esquire Breyer & Associates PC 8180 Greensboro Drive Suite 785 McLean, Virginia 22102 (703) 883-1100 (Name, address and telephone number of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer 9 Accelerated filer 9 Non-accelerated filer 9 Smaller reporting company : CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common stock, $0.01 par value per share 50,000(1) $20.00(2) $1,000,000 $40.00 (1) Together with an indeterminate number of additional shares which may be necessary to adjust the number of shares reserved for issuance pursuant to the Security Federal Corporation 2008 Equity Incentive Plan as a result of a stock split, stock dividend or similar adjustment of the outstanding common stock of the registrant. (2) Estimated in accordance with Rule 457(h), calculated on the basis of $20.00 per share, which was the average of the bid and asked price of Security Federal Corporation’s common stock on the Over-the-Counter Bulletin Board on November 5, 2008. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The document containing the information specified in Part I of Form S-8 will be sent or given to participants in the Security Federal Corporation 2008 Equity Incentive Plan, as specified by Rule 428(b)(1) promulgated by the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933.This document is not being filed with the Commission, but constitutes (along with the documents incorporated by reference into this Registration Statement pursuant to Item 3 of Part II hereof) a prospectus that meets the requirements of Section 10(a) of the Securities Act of 1933. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference The following documents previously or concurrently filed by Security Federal Corporation (the “Registrant”) with the Commission are hereby incorporated by reference in this Registration Statement: (a)the
